Citation Nr: 1753935	
Decision Date: 11/27/17    Archive Date: 12/07/17

DOCKET NO.  14-04 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran appeared at a hearing before the undersigned in May 2017.  

The issue of service connection for a lumbar spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

VA has received new evidence since a final March 2002 rating decision that denied service connection for a lumbar spine disability that relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received to reopen the service connection claim for a lumbar spine disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

A March 2002 rating decision denied service connection for a lumbar spine disability.  The Veteran did not file a notice of disagreement, and VA did not receive additional evidence regarding the claim within one year of notice of the decision.  Thus, the March 2002 rating decision is final.  38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) creates a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

Here, the Board finds reopening of the Veteran's claim is warranted.  The March 2002 rating decision denied service connection for a lumbar spine disability finding no evidence of nexus to service for the claimed disability.  In the context of the current appeal, the Veteran has asserted her lumbar spine disability is secondary to her service-connected right knee disability.  She has reported she injured her back in November 2010 when she fell after her right knee buckled as she was walking across the campus of a local university.  This report is presumed credible in the context of reopening.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (indicating evidence is presumed credible in the context of reopening).  Based on this report, the AOJ scheduled the Veteran for an examination to obtain a secondary service connection opinion.  The Board notes newly received evidence is sufficient to reopen a claim when it triggers VA's duty to provide an examination.  See Shade, 24 Vet. App. at 118-19 (indicating new evidence raises a "reasonable possibility of substantiating the claim" if when considered with the old evidence it would at least trigger VA's duty to assist by providing a medical opinion).  As such, the newly received evidence relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim; therefore, it warrants reopening of the Veteran's claim.


ORDER

The service connection claim for a lumbar spine disability is reopened.


REMAND

As previously noted, the Veteran seeks service connection for a lumbar spine disability secondary to her service-connected right knee disability.  She has reported she injured her back in November 2010 when she fell after her right knee buckled as she was walking across the campus of a local university.  VA has not obtained a secondary service connection opinion regarding the Veteran's lumbar spine claim.  The Board acknowledges the record includes a May 2011 VA opinion regarding secondary service for a cervical spine disability.  The Board finds this examination report is inadequate to make an informed decision on the lumbar spine claim because the examiner did not specifically address the lumbar spine.  Further, it is not clear whether the May 2011 VA examiner considered the Veteran's full medical history.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (indicating a medical opinion is adequate where it is based upon consideration of the full medical history and describes a disability in sufficient detail so that the Board's evaluation will be fully informed).  The May 2011 VA examiner indicated there was no objective evidence of right knee instability, even though the Veteran's treatment records document a history of joint instability and laxity for more than thirty years.  Treatment records also document a history of falls associated with this impairment.  Thus, the Board finds a new examination is necessary to obtain a secondary service connection opinion regarding the claimed lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new examination regarding her service connection claim for a lumbar spine disability.

The selected examiner must provide an opinion addressing whether the Veteran's current lumbar spine disability is at least as likely as not proximately due to, or aggravated by, her service connected right knee disability.  In this regard, the examiner must address the Veteran's contention that she injured her back in November 2010 when she fell after her right knee buckled, as well as the history of joint instability and falls noted in her treatment records.

The opinion must address both causation and aggravation separately to be deemed adequate.  The examiner is advised aggravation means an increase in the severity of the underlying disability beyond its natural progression.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner is further advised the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.

2.  .  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


